Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 1 of 22




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 18-cv-62193-SMITH

    MILITA BARBARA DOLAN,
    on behalf of herself and all others
    similarly situated,

           Plaintiff,                              CLASS ACTION

    vs.

    JETBLUE AIRWAYS CORPORATION,

           Defendant.

    ______________________________________/

                    DEFENDANT JETBLUE AIRWAYS CORPORATION’S
                       MOTION FOR SUMMARY JUDGMENT AND
                         MEMORANDUM OF LAW IN SUPPORT
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 2 of 22



         Defendant, JetBlue Airways Corporation (“JetBlue”), moves pursuant to Fed. R. Civ. P. 56
  and S.D. Fla. L.R. 56.1 for the entry of summary judgment in its favor and against Plaintiff, Milita
  Barbara Dolan (“Plaintiff”), on behalf of herself and all others similarly situated. 1 The grounds for
  this motion are set forth in the following memorandum of law. A separate Statement of Undisputed
  Material Facts (“SUMF”) has been contemporaneously filed in accordance with Local Rule 56.1.
  The motion and SUMF cross-reference a Notice of Filing to which are attached evidentiary
  materials in support of the motion and statement.
                                     MEMORANDUM OF LAW
  I.     INTRODUCTION
         Plaintiff’s Amended Complaint [ECF 17] purports to assert claims for violation of the
  Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), unjust enrichment, and violation
  of the substantive and conspiracy provisions of the Racketeer Influenced and Corrupt
  Organizations Act (“RICO”) stemming from Plaintiff’s purchase of a travel insurance policy
  through JetBlue’s website. 2 There are multiple independently sufficient reasons why JetBlue is
  entitled to the entry of summary judgment on each of Plaintiff’s claims. First, as to each of the
  claims, Plaintiff cannot prove that JetBlue acted deceptively by not disclosing that it was being
  compensated for allowing the marketing of insurance on its website. The evidence shows that
  JetBlue made no material misrepresentations or actionable omissions, and Plaintiff admitted that
  she was not misled by JetBlue (nor were the vast majority of those surveyed). Second, Plaintiff
  cannot prove that she was damaged or injured as a result of any conduct by JetBlue. The evidence
  firmly establishes that Plaintiff got the insurance policy she bargained for at the price she agreed
  to pay, and that price was not inflated. Indeed, travel policies issued by AGA Service Company


  1
    Plaintiff’s Motion for Class Certification [ECF 89] is fully briefed and currently pending.
  “Typically, district courts rule upon class certification motions before deciding summary
  judgment. Federal Rule of Civil Procedure 23(c) provides that the court should decide class
  certification at ‘an early practicable time,’ which suggests it should precede any summary
  judgment rulings.” Mais v. Gulf Coast Collection Bureau, Inc., 944 F. Supp. 2d 1226, 1232 (S.D.
  Fla. 2013), rev’d in part on other grounds, 768 F.3d 1110 (11th Cir. 2014); Lamb v. Graco Prods.
  Inc., 291 F.R.D. 665, 666 (N.D. Fla. 2013) (“In most cases, class certification should be addressed
  before summary judgment.”). Thus, JetBlue respectfully requests that this Court rule on the
  pending Motion for Class Certification before ruling on any motions for summary judgment.
  2
    The product purchased by Plaintiff upon which her claims are premised contains insurance and
  assistance features. SUMF, ¶ 1. Unless otherwise indicated, the product shall be referred to as
  “insurance” or “travel insurance” or “trip insurance.”
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 3 of 22



  (“AGA”), which issued Plaintiff’s policy, are amongst the least expensive in the market. Third,
  Plaintiff cannot prove that JetBlue caused her any damage or injury. Indeed, Plaintiff admitted
  that she assumed that JetBlue was being compensated but she still purchased the policy because
  that fact was immaterial to her. Fourth, the evidence demonstrates that JetBlue did not receive a
  direct benefit from Plaintiff, a showing essential to Plaintiff’s unjust enrichment claim. Fifth,
  Plaintiff cannot prove an agreement to violate RICO, a showing essential to her RICO conspiracy
  claim. Sixth, all of Plaintiff’s claims are barred by the filed-rate doctrine because the relief Plaintiff
  seeks would result in her paying less for her insurance benefits than the filed rate. Accordingly,
  summary judgment on all of Plaintiff’s claims is warranted and appropriate.
  II.     FACTUAL AND PROCEDURAL BACKGROUND
          A.      Undisputed Material Facts
          On July 4, 2017, Plaintiff, utilizing JetBlue’s website, booked a round trip for herself on
  JetBlue, and also purchased travel insurance pursuant to the travel insurance offer from AGA on
  JetBlue’s website. SUMF, ¶¶ 18, 19. Plaintiff does not recall any of the content on the website on
  the date the offer was presented to her in relation to her July 2017 insurance purchase. SUMF, ¶
  28. The travel insurance Plaintiff purchased from AGA in July 2017 is the travel insurance that
  forms the basis of her claims. SUMF, ¶ 21. Significantly, Plaintiff admits that even before she
  booked the trip and purchased the insurance on July 4, 2017, she knew




          . SUMF, ¶¶ 53, 54. In August 2017, Plaintiff again booked travel on JetBlue and purchased
  the travel insurance from AGA. SUMF, ¶¶ 23-25. Plaintiff nearly always purchases travel
  insurance when she flies because she
                                                                                                . SUMF, ¶
  27. Plaintiff has no reason to believe that the travel insurance that she purchased in July and August
  2017 was not valid, and she expected that any claims under the policies would have been covered.
  SUMF, ¶ 29. Critically, nowhere on JetBlue’s website does JetBlue represent that it is not being
  compensated by AGA for allowing AGA to market insurance on its website. SUMF, ¶ 4, 33.
  Notwithstanding each of these undisputed facts, Plaintiff’s claims are all premised on the
  contention that JetBlue acted deceptively by giving consumers using its website the “false

                                                      2
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 4 of 22



  impression” that it was not being compensated. Plaintiff’s Amended Complaint alleges that
  “JetBlue leaves the consumer with the false impression that the charge for trip insurance is a pass-
  through fee, i.e., a fee that is passed on to another entity and for which JetBlue has no financial
  interest.” SUMF, ¶ 34. However, the evidence belies Plaintiff’s futile attempt to analogize this
  case to the pass-through line of authority. Indeed, Plaintiff’s own survey shows that


                                        . SUMF, ¶¶ 43-46; see also n.8, infra. And this includes
  Plaintiff who admitted that she expected that JetBlue should be compensated, that it was absolutely
  fair that JetBlue be compensated, that she never had the belief or impression that JetBlue was not
  being compensated, and that consumers viewing the website knew that JetBlue was being
  compensated. SUMF, ¶¶ 48-52. Moreover, the undisputed evidence shows that—even if there had
  been a disclosure on JetBlue’s website advising that JetBlue receives compensation from AGA—


                               . SUMF, ¶¶ 35, 37-42.


                                                                                    . SUMF, ¶¶ 48-54.
         The travel insurance offer that forms the basis of Plaintiff’s claims appears on JetBlue’s
  website pursuant to a Marketing Agreement entered into between JetBlue and AGA, a licensed
  insurance producer and broker, pursuant to which JetBlue provides AGA space on JetBlue’s
  website for AGA to offer travel insurance policies to JetBlue’s customers. SUMF, ¶¶ 2, 6-8.


         . SUMF, ¶¶ 9. Under the Marketing Agreement,
                                                                         . SUMF, ¶ 30. Notably,


                         . SUMF, ¶ 13, 14.


                                                       . SUMF, ¶ 15.


                                                       . SUMF, ¶ 31, 32. These undisputed facts further
  distinguish this case from the pass-through line of authority in which the defendant collects and
  keeps a portion of the money paid by the plaintiff.

                                                   3
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 5 of 22



         Plaintiff’s theory of actual damages against JetBlue is based on her assertion that JetBlue’s
  omissions and misrepresentations “result[] in consumers paying prices for insurance policies that
  are higher than they would be absent the Defendant’s conduct.” SUMF, ¶ 55. However, there is
  no evidence that Plaintiff (who considered the price she paid for the insurance a “good deal”), or
  any other consumer, could have purchased comparable insurance for less than the cost of the
  insurance offered by AGA on JetBlue’s website. SUMF, ¶¶ 57-66. Indeed, it is uncontested that
  the travel insurance policies offered by AGA on JetBlue’s website are actually among the least
  expensive comparable travel products offered in the marketplace. SUMF, ¶ 63-66.
         Finally, it is undisputed that Plaintiff was charged the filed rate for her insurance. SUMF,
  ¶¶ 67-70. If Plaintiff were granted the relief she seeks—disgorgement of the fees paid to JetBlue
  by AGA in connection with Plaintiff’s policy—she would in effect be paying less than the filed
  rate for her insurance benefits, which is prohibited by law. SUMF, ¶¶ 71-74.
         B.      Plaintiff’s Claims and Procedural Posture
         JetBlue moved to dismiss the Amended Complaint on December 18, 2018 [ECF 32]. On
  May 29, 2019, Judge Scola entered an Order Granting in Part and Denying in Part Motion to
  Dismiss [ECF 87] (“Dismissal Order”), holding, among other things, that:
         1. The RICO claims are barred by the McCarran-Ferguson Act to the extent they are
  premised on allegations regarding the business of insurance (e.g., that JetBlue violated the
  insurance statutes by soliciting insurance without a license and committing deceptive acts in
  connection with the business of insurance), but that the RICO claims had sufficient allegations to
  survive dismissal at the pleadings stage based on JetBlue allegedly receiving undisclosed
  kickbacks and allegedly fraudulently representing “that the price the consumer paid was not
  grossly inflated by amounts received by JetBlue ….” Dismissal Order, 5-10. 3
         2. The FDUTPA claim is precluded to the extent it is premised on alleged violations of
  insurance statutes based on the insurance exemption in FDUTPA, but that the FDUTPA claim had
  sufficient allegations to survive dismissal at the pleadings stage based on the claim “that JetBlue
  [allegedly] markets the insurance as a pass-through charge.” Dismissal Order, 10-12.



  3
   In so ruling, Judge Scola noted that “JetBlue does not argue that [Plaintiff’s] RICO claims cannot
  survive without the allegations that are barred under McCarran-Ferguson.” Id. at 10. JetBlue did
  not make that explicit argument in moving to dismiss because, in its view, the insurance-related
  allegations form the basis of the entirety of each of Plaintiff’s claims.
                                                  4
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 6 of 22



         3. There is no private right of action under Florida law for violation of the insurance
  statutes relied upon by Plaintiff in the Amended Complaint. Dismissal Order, 9-10.
         4.   The Amended Complaint contains sufficient allegations to support the unjust
  enrichment claim so as to survive dismissal at the pleadings stage based on a deception theory.
  Dismissal Order, 12-13.
         As detailed below, the undisputed evidence belies each of Plaintiff’s remaining claims, and
  JetBlue is entitled to judgment on each of the claims as a matter of law.
  III.   SUMMARY JUDGMENT STANDARD
         “The court shall grant summary judgment if the movant shows that there is no genuine
  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
  Civ. P. 56(a). “Material facts are those that may affect the outcome of the case under the applicable
  substantive law. Disputed issues of material fact preclude the entry of summary judgment, but
  factual disputes that are irrelevant or unnecessary do not.” Walker v. Super 8 Worldwide, Inc.,
  2012 WL 13102078, *2 (M.D. Fla. June 21, 2012), citing to Anderson v. Liberty Lobby, Inc., 477
  U.S. 242, 248 (1966).
         Where, as here, the movant does not bear the burden of persuasion at trial, the movant
  “may satisfy Rule 56’s burden of production by either (i) submitting ‘affirmative evidence that
  negates an essential element of the non-moving party’s claim,’ or (ii) demonstrating to the court
  that ‘the nonmoving party’s evidence is insufficient to establish an essential element of the non-
  moving party’s claim.’” Blanco v. Capform, Inc., 2013 WL 85197, *2 (S.D. Fla. Jan. 7, 2013),
  quoting Celotex Corp. v. Catrett, 477 U.S. 317, 331 (1986). “After the moving party satisfies its
  burden, a nonmoving party then has the burden of setting forth specific facts demonstrating a
  genuine dispute as to a material fact. The nonmoving party must also produce substantial evidence
  in support of those specific facts in order to defeat a motion for summary judgment.” Walker, 2012
  WL 13102078, at *2 (citations omitted).
  IV.    ARGUMENT
         A.      Plaintiff’s Claims Fail Because There is No Evidence that JetBlue Engaged in
                 Deceptive Conduct that Misled Plaintiff or a Reasonable Consumer
         In order to prevail on any of her claims, Plaintiff must prove a deception by JetBlue.4


  4
    Conduct is deceptive under FDUTPA if it “‘is likely to mislead the consumer acting reasonably
  in the circumstances, to the consumer’s detriment.’ This standard requires a showing of ‘probable,
                                                   5
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 7 of 22



  Plaintiff asserts that JetBlue made the following misrepresentations on its website and/or on pages
  linked to its website in connection with the travel insurance: (1) JetBlue “falsely identifies [AGA]
  as the company brokering the policy; (2) “JetBlue identifies [AGA] as ‘the licensed producer’” of
  the policies; and (3) JetBlue “represents to the consumer that the party ‘recommending’ the
  purchase of insurance is AGA,” Am. Compl. [ECF 17], ¶¶ 23, 24, 27, 28, 34, 38-46. 5
         Even if Plaintiff had actually seen any of these statements (which she cannot prove), see
  infra at 15, each of the statements is true, see SUMF, ¶¶ 3-10 (establishing that AGA is the licensed
  producer and broker of the insurance offered on JetBlue’s website and is the entity that offers,
  sells, administers and recommends the insurance). See Allyn, 2019 WL 297459, at *6-7 (true
  statements not deceptive as a matter of law), adopting rep. and rec., 2019 WL 293277 (N.D. Fla.
  Jan. 23, 2019). And, the only other “representation” upon which Plaintiff purports to rely—the
  innocuous fact that the insurance charge is not billed with JetBlue’s fare details and is itemized


  not possible deception’….” Zlotnick v. Premier Sales Grp., Inc., 480 F.3d 1281, 1284 (11th Cir.
  2007) (citations omitted). Likewise, the RICO predicate acts alleged by Plaintiff—mail and wire
  fraud and money laundering—each require that JetBlue acted fraudulently. See U.S. v. Ward, 486
  F.3d 1212, 1222 (11th Cir. 2007) (to prove mail and wire fraud, plaintiff must demonstrate, among
  other things, that defendant “intentionally participate[d] in a scheme or artifice to defraud
  another”); Ellis v. Warner, 2017 WL 634287, *9-10 (S.D. Fla. Feb. 16, 2017) (money laundering
  claim failed because plaintiff had “not sufficiently pled the predicate acts of wire and mail fraud”
  or any other “specified unlawful activity”). Finally, for unjust enrichment, inequity is absent
  where, among other things, the defendant has not obtained the benefit through deceptive or
  wrongful means. See Kissner v. McDonald’s Corp., 2018 WL 5832979, *4 (S.D. Fla. Nov. 2,
  2018) (non-deceptive act “is not inequitable and therefore cannot form the basis of an unjust
  enrichment claim”); Jaffe, 667 F. Supp. 2d at 1322 (same). Significantly, while none of the courts
  handling similar cases against the airlines have yet ruled on summary judgment, in Donoff v. Delta
  Air Lines, Inc., Case No. 18-81258 (S.D. Fla.) (“Donoff”), Judge Middlebrooks, after dismissing
  the RICO claims for, among other things, failure to allege causation, advised the parties of his
  “serious doubts about Plaintiff’s ability to ultimately prove, rather than simply allege, the unjust
  enrichment element of inequity, and the FDUTPA element of deception” and further made clear
  that “Plaintiffs face a steep ascent in the class certification, summary judgment and trial phases.”
  Donoff Order on Mot. to Dismiss [ECF 121], 19.
  5
    While Plaintiff alleges that JetBlue made these statements because they appear on JetBlue’s
  website, the evidence demonstrates that the content of the insurance offer was authored by AGA.
  See SUMF, ¶ 9. The fact that JetBlue did not make these statements is fatal to Plaintiff’s claims.
  See Allyn, M.D. v. Am. Bd. of Medical Specialties, Inc., 2019 WL 297459, *7 (M.D. Fla. Jan. 3,
  2019) (plaintiff could not be held liable for statements on its website made by another because
  there is “no support for the proposition that parties can be liable for deceptive statements made by
  another.”), adopting rep. and rec., 2019 WL 297459 (M.D. Fla. Jan. 23, 2019).

                                                   6
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 8 of 22



  separately on the passenger’s bill, see Am. Compl., ¶¶ 32-33—is not deceptive. See, e.g., Berry v.
  Budget Rent A Car Sys., Inc., 497 F. Supp. 2d 1361, 1367 (S.D. Fla. 2007) (fact that charge is
  itemized separately “is not unfair or deceptive”).
         Because there is no evidence of an affirmative misrepresentation by JetBlue, Plaintiff can
  prevail only if she can prove an actionable omission by JetBlue. The evidence firmly establishes
  that she cannot. The alleged omission—that JetBlue did not disclose that AGA compensated
  JetBlue for allowing AGA to advertise on JetBlue’s website—is not actionable because there is no
  duty owed by JetBlue to disclose this fact to Plaintiff. “[C]ommercial contractual relationships”—
  like the one between JetBlue and Plaintiff at issue here—“are generally not the type of special
  relationship of trust that imposes an affirmative duty to disclose information.” In re Managed Care
  Litig., 298 F. Supp. 2d 1259, 1278 (S.D. Fla. 2003), adopting rep. and rec., 2004 WL 7334073
  (S.D. Fla. Aug. 17, 2004); Almanza v. United Airlines, Inc., 162 F. Supp. 3d 1341, 1357-58 (S.D.
  Ga. 2016) (airline had no duty to disclose that plaintiff was exempt from a “tourism tax” where
  there were no allegations that they “shared a relationship that was anything more than arm’s length
  and commercial in nature”), aff’d, 851 F.3d 1060 (11th Cir. 2017); Clear Marine Ventures, Ltd. v.
  Cazadores, Inc., 2010 WL 11504348, *3 (S.D. Fla. Jan. 22, 2010) (granting summary judgment
  for defendant because “[t]here is no evidence that Defendant owed any duty to [Plaintiff] to
  disclose,” i.e., no evidence of fiduciary relationship or contractual relationship of trust), adopting
  rep. and rec., 2010 WL 11504516 (S.D. Fla. Mar. 18, 2010). 6
         While a duty of disclosure may arise when a defendant has concealed material information
  and where “disclosure was necessary to prevent” a plaintiff from being misled, see In re Managed
  Care Litig., 298 F. Supp. 2d at 1278, the undisputed evidence establishes that those circumstances
  do not exist here. Nothing JetBlue said or did plausibly gave the impression that JetBlue was not
  being compensated in connection with the travel insurance. Indeed, Plaintiff knew JetBlue was
  being compensated, she testified “[o]f course, they got compensated,” SUMF, ¶ 50, see also ¶¶ 48,
  51, 52, which admission is fatal to her claims. 7 And, even accepting Plaintiff’s expert’s fatally


  6
    Judge Scola’s Dismissal Order acknowledged the broad body of case law holding that in a pure
  alleged omissions case, which the evidence has shown this case to be, the absence of a duty to
  disclose is fatal. See Dismissal Order, 14-15.
  7
    Because Plaintiff claims to be typical of the putative class, the fact that she assumed JetBlue was
  being compensated evidences that JetBlue’s actions were not deceptive to her or to a reasonable
  consumer (for purposes of the FDUTPA claim).

                                                    7
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 9 of 22
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 10 of 22



   regarding anything, much less regarding a separate fee for a specified purpose, and JetBlue
   certainly never stated that it was not being compensated in connection with the insurance.
           Bergman v. Royal Caribbean Cruises, Inc., 2005 WL 8156741 (S.D. Fla. Sept. 29, 2005)
   is squarely on point and fatal to Plaintiff’s claims. In Bergman, cruise lines represented that they
   would arrange optional shore excursions “solely for Passenger’s convenience,” but did not reveal
   that they were being compensated for booking the excursions. Id. at *1. The plaintiffs claimed that
   the statement was “deceptive because it implies that the price paid for shore excursions goes
   directly to the operator of the excursion” and “deceives the passengers into thinking the Defendants
   are making no additional profit from the passengers’ shore excursions.” Id. at * 1, 2. The court
   rejected that argument and found no deception as a matter of law, explaining that, unlike in the
   pass-through cases, “[h]ere passengers were only told how much to pay Defendants for an
   excursion. Defendants made no representations on how price was calculated, nor did they use
   terminology in their pricing section that would lead a passenger to think that money was going
   directly to a third party.” Id. at *2. The same is true here. The price for the AGA policy is presented
   in AGA’s Offer Box, and there is no representation about how that fee was calculated or that
   JetBlue will not be compensated.
           Indeed, applying the pass-through line of cases to this case would place on businesses an
   otherwise non-existent duty to disclose their financial arrangements with vendors regardless of
   whether that interest had any impact on the product itself or its price. That duty is found nowhere
   in the law, including in the laws governing advertising, marketing or the conduct of airlines or
   insurance entities. See, e.g., West Sunrise Dev. Corp. v. Smoler, 2016 WL 5369338, *2-3 (S.D.
   Fla. Sept. 26, 2016) (affirming grant of summary judgment for defendant because he owed no duty
   to disclose his financial interest in transaction).
           In addition, essential to the pass-through cases is the direct collection and retention by
   defendant of a specific portion of a fee paid by plaintiff coupled with the affirmative
   misrepresentation of the purpose of the fee. See, e.g., Latman 758 So. 2d 699 (applying pass-
   through analysis where the defendant collected and kept a “port charge,” rather than passing the



   represented as a “port charge” instead of sending it to the port authorities as the description of the
   fee strongly implied) with Vorst v. TRC Retail Grp., Inc., 2012 WL 13026643 (S.D. Fla. Apr. 12,
   2012) (no FDUTPA claim where defendant charged “oil disposal fee,” although incurring no
   expense for oil disposal, because the description of the fee did not imply a pass-through).
                                                         9
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 11 of 22
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 12 of 22



   product was deficient or that plaintiff paid a price premium). Here, Plaintiff lacks standing because
   she is unable to show either that she paid an inflated price for her insurance or that she did not
   receive a valid policy as offered.
                   2.     Actual Damages or Injury is an Element of Each of Plaintiff’s Claims11
           A RICO plaintiff must prove, among other things, “the requisite injury to ‘business or
   property and [] that such injury was by reason of the substantive RICO violation.’” Ray v. Spirit
   Airlines, Inc., 836 F.3d 1340, 1348 (11th Cir. 2016); 18 U.S.C. § 1964(c) (“Any person injured in
   his business or property by reason of a [RICO] violation … may sue therefor”). As explained
   supra, Plaintiff was not injured because there is no evidence that she paid an inflated cost as a
   result of the alleged deceptive acts. That failure is fatal to Plaintiff’s RICO claims. Thus, in Bowe
   v. Public Storage, 106 F. Supp. 3d 1252 (S.D. Fla. 2015), the court granted summary judgment to
   the defendant on plaintiffs’ RICO claims because “there is no evidence that Plaintiffs were
   overcharged for their insurance.” Id. at 1264-65, 1266. And so it is here; Plaintiff was not charged
   an inflated price.
           Similarly, FDUTPA also requires that Plaintiff suffer actual damages. See § 501.211(2),
   Fla. Stat.; Dolphin LLC v. WCI Communities, Inc., 715 F.3d 1243, 1250 (11th Cir. 2013). It is well
   established that “actual damages” under FDUTPA is “benefit of the bargain,”—“‘the value of the
   product as promised minus the value of the product delivered.’” Carriuolo v. Gen’l Motors Co.,
   823 F.3d 977, 986 (11th Cir. 2016) (citation omitted). Actual damages occur where the misleading
   conduct allows the defendant “to command a price premium and to overcharge customers ….” Id.
   at 987; Fitzpatrick v. Gen’l Mills Inc., 635 F.3d 1279, 1283 (11th Cir. 2011) (same); State Farm
   Mut. Auto. Ins. Co. v. Performance Orthopaedics & Neurosurgery, LLC, 315 F. Supp. 3d 1291,


   11
     For all of her claims, Plaintiff demands that JetBlue disgorge all of the marketing fees it received
   from AGA, see, Am. Compl., Prayer for Relief (h) (seeking “restitution of the amount [paid to]
   JetBlue”); Plaintiff’s Resp. in Opp. to JetBlue’s Mot. to Dismiss Am. Compl. [ECF 39], 12, 13-
   14, 19 (FDUPTA - arguing that “damages equate to the amount kept by the defendant”; unjust
   enrichment - seeking “benefits” allegedly retained by JetBlue; and RICO – seeking “the amount
   of JetBlue’s [alleged] unlawful kickback, which represents the amount of Plaintiff’s damages”)—
   bears no relation to any actual damages or injury. In fact, if Plaintiff is granted the relief she seeks
   as calculated by her designated expert, she will be awarded nearly all of the money she paid for
   her policy, see SUMF, ¶¶ 71-74, resulting in an inequitable windfall to her. See JetBlue’s Answer
   to Am. Compl. [ECF 90], Nineteenth Affirmative Defense. See also In re Elkowni, 318 B.R. 605,
   609 (Bankr. M.D. Fla. 2004) (claimant was not entitled to an award of damages based on debtor’s
   breach where such an award would result in a windfall to claimant).

                                                     11
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 13 of 22



   1310 (S.D. Fla. 2018) same) (citation omitted). Here, Plaintiff did not pay a price premium nor
   was she overcharged for her insurance. To the contrary, the evidence shows that Plaintiff’s
   purchase price is amongst the least expensive on the market, see SUMF, ¶ 61. Because Plaintiff
   cannot prove actual damages, her FDUTPA claim fails. See Moore v. GNC Holdings, Inc., 2014
   WL 12634919, *5 (S.D. Fla. Mar. 18, 2014) (granting summary judgment on FDUTPA claim
   where the evidence demonstrated that “no consumer paid a premium” and therefore there were no
   actual damages); Walker, 2012 WL 13102078, at *4 (granting summary judgment on FDUTPA
   claim where plaintiff did not produce any evidence of the difference in market value between the
   product he got and what he paid for it); Prohias v. Pfizer, Inc., 485 F. Supp. 2d 1329, 1335 (S.D.
   Fla. 2007) (FDUTPA claim failed where plaintiff got the benefit of her bargain and thus could not
   plead that she had suffered a loss).
          Likewise, because Plaintiff cannot prove she was overcharged, she has no recoverable
   damages under unjust enrichment. To prove unjust enrichment, a plaintiff must demonstrate,
   among other things, that he “has conferred a benefit on the defendant . . . [and] that the
   circumstances are such that it would be inequitable for the defendant to retain the benefit without
   paying the value thereof to the plaintiff.’” Extraordinary Title Servs., LLC v. Fla. Power & Light
   Co., 1 So. 3d 400, 404 (Fla. 3d DCA 2009) (citation omitted). “[T]he circumstances necessary to
   establish the [inequitable element] must demonstrate that the plaintiff was harmed in some way
   ….” Green v. McNeil Nutritionals, LLC, 2005 WL 3388158, *5 (Fla. Cir. Ct. Nov. 16, 2005); Jaffe
   v. Bank of America, N.A., 667 F. Supp. 2d 1299, 1322 (S.D. Fla. 2009) (“There must be actual
   damages incurred before a plaintiff can recover for a claim of unjust enrichment.”), aff’d, 395 F.
   App’x 583 (11th Cir. 2010).
          Thus, where, as here, the defendant “has given adequate consideration to someone for the
   benefit conferred, a claim for unjust enrichment fails.” Am. Safety Ins. Serv., Inc. v. Griggs, 959
   So. 2d 322, 331-32 (Fla. 5th DCA 2007); Moore, 2014 WL 12634919, at *5 (granting summary
   judgment on unjust enrichment claim where, “[e]ven if Plaintiffs were deceived into purchasing
   the product, they paid only the market value of that Product … It would [thus] not be inequitable
   for Defendant to retain the money received from Plaintiffs’ purchase of the Product.”); Van Zanen
   v. Qwest Wireless, LLC, 550 F. Supp. 2d 1261, 1267 (D. Col. 2007) (unjust enrichment claim
   premised on sale of insurance policy by unlicensed agent failed because plaintiffs “have suffered
   no detriment, expense, or impoverishment as a result. Instead, they obtained a valuable product for

                                                   12
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 14 of 22



   which they bargained, and which they intend to keep.”), aff’d, 522 F.3d 1127 (10th Cir. 2008).
   Here the evidence is undisputed that Plaintiff received a valid and enforceable travel insurance
   plan, that she already received the benefit of protection for her trip, and that the policy Plaintiff
   purchased was amongst the least expensive on the market, see SUMF, ¶ 61. It is undisputed that
   Plaintiff received the benefit of her bargain and suffered no injury or damages. Thus, Plaintiff
   cannot prove that it would be inequitable for JetBlue to be compensated, and retain what it was
   paid, for allowing AGA to sell insurance in JetBlue’s booking path. Indeed, what would be
   inequitable would be awarding JetBlue’s marketing fees to Plaintiff such that JetBlue would be
   providing advertising for free, even though Plaintiff agreed JetBlue should be compensated. The
   unjust enrichment claim fails.
                  3.      The Pass-Through Line of Authority Does Not Obviate the
                          Requirement that Plaintiff Prove Actual Injury or Damages
          As noted, Plaintiff attempts to rely on the pass-through line of cases, in which some courts
   have seemingly conflated the distinct FDUTPA elements of deception, causation and injury to
   hold that where an affirmative representation regarding a specific charge or fee is akin to a
   statement that the money collected by the defendant will be passed-through to a third party,
   “reliance and damages are sufficiently shown by the fact that the passenger parted with money for
   what should have been a pass-through [] charge, but the [defendant] kept the money.” Latman, 758
   So. 2d at 703. This line of authority does not apply here for the reasons stated supra, but even if it
   did, proof of actual injury or damages is still required.
          The pass-through cases are premised on the notion that the plaintiffs did not get the benefit
   of their bargain and paid a price premium because they bargained for a specific charge for a
   specific purpose, but the charge or purpose differed from what the defendant represented. See, e.g.,
   Latman, 758 So. 2d at 703 (“port charges” not paid to port authority); Cabrera v. Haims Motors,
   Inc., 288 F. Supp. 3d 1315, 1325 (S.D. Fla. 2017) (“DMV E-File” and “registration and titling
   fees” were “charges that a reasonable consumer would likely think were mandated by and
   forwarded to the state” but Defendant “kept the difference between the fees charged and the
   amount actually paid to register and title the [car],” which “resulted in actual damages suffered by
   Plaintiff due to the overage.”) (emphasis added), granting motion for relief from judgment on other
   grounds, 2018 WL 5000016 (S.D. Fla. Jan. 24, 2018); Turner v. Greenberg Assocs. v. Pathman,
   885 So. 2d 1004, 1006 (Fla. 4th DCA 2004) (“freight/insurance” charge which defendant


                                                     13
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 15 of 22



   represented it was “simply passing through,” but defendant retained a portion, resulting in an
   inflated delivery charge to plaintiff). In stark contrast, here the evidence demonstrates
   unequivocally that Plaintiff voluntarily purchased a policy from AGA (not JetBlue) at a specified
   price that she agreed to pay, that she got and was covered by an insurance policy pursuant to the
   filed forms and rates filed with the state for the insurance policy, and that she did not pay an
   inflated price for that policy as a result of the compensation paid to JetBlue. See SUMF, ¶¶ 19-25,
   29, 56-58, 61, 67-70. Plaintiff cannot prove actual damages or injury and, as a result, her claims
   fail. 12
              C.     There is No Evidence that JetBlue Caused Any Injury or Damage to Plaintiff13
                     1.     FDUTPA
              To prevail on a FDUTPA claim, a plaintiff must also prove that the deceptive acts of the
   defendant caused the plaintiff’s injury or damage. See Dolphin LLC, 715 F.3d at 1250; Flexiteek
   Americas, Inc. v. Plasteak, Inc., 2013 WL 6233175, *5 (S.D. Fla. Dec. 2, 2013) (explaining that
   causation is a necessary element of a FDUTPA claim and noting that “[c]ausation between the
   deceptive act or trade practice and the damages must be direct rather than remote or speculative.”),
   aff’d, 603 F. App’x 994 (11th Cir. 2015). Here, proving causation would require a showing by
   Plaintiff that but for JetBlue’s alleged misrepresentations and omissions, Plaintiff would not have
   purchased the policy. Plaintiff has not and cannot make this critical showing. Plaintiff admitted
   that she assumed JetBlue was being compensated for allowing AGA to market its products on the
   JetBlue website and, despite that knowledge, purchased the policy anyway, see SUMF, ¶¶ 48-54.
   Indeed, before Plaintiff purchase the travel insurance at issue


                                , see SUMF, ¶ 54.

   12
       Judge Scola, while holding that the Amended Complaint sufficiently alleged an injury to
   Plaintiff, recognized that an injury to Plaintiff would necessarily involve an overcharge resulting
   in Plaintiff paying an inflated price. See Dismissal Order, 13, 16.
   13
       Standing under Article III also has a causation requirement—that plaintiff’s injury is
   “‘connected to the conduct of which [plaintiff] complains’” which mandates “‘a showing that there
   is a substantial likelihood’ of causation.” Wilding v. DNC Servs. Corp., No. 17-14194, at 12 (11th
   Cir. Oct. 28, 2019) (citations omitted). As discussed below, the evidence establishes that JetBlue
   did not cause Plaintiff’s alleged injury. Because Plaintiff cannot prove causation, Plaintiff lacks
   standing for this additional reason. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992)
   (summary judgment for defendant on standing grounds is proper if plaintiff does not present
   evidence of specific facts supporting standing).
                                                     14
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 16 of 22




                                                                 , see SUMF, ¶ 53. Moreover, Plaintiff
   does not recall what, if anything, she saw and read on the website when she was booking her flight
   and purchasing the insurance, see SUMF, ¶ 28, so she cannot establish that anything on the website
   caused her to make her purchase. The FDUTPA claim therefore fails. See Dolphin LLC, 715 F.3d
   at 1250 (affirming summary judgment for defendant on FDUTPA claim where plaintiff “presented
   no evidence that the allegedly misleading statement caused [plaintiff’s] claimed damages”);
   Molina v. Aurora Loan Servs., LLC, 635 F. App’x 618, 627 (11th Cir. 2015) (affirming dismissal
   of FDUTPA claim where plaintiff did not allege that “but for” the alleged deceptive conduct she
   would not have applied for a loan modification); Flexiteek Americas, 2013 WL 6233175, at *6
   (summary judgment granted where there was no evidence that defendant’s statements were known
   to plaintiff or caused damage to plaintiff; the court rejecting the argument that causality could be
   inferred “based on the alleged deception and damages alone.”); Berenguer v. Warner-Lambert Co.,
   2003 WL 24299241, *2 (Fla. Cir. Ct. Jul. 31, 2003) (FDUTPA claim failed for lack of causation
   where plaintiffs did not allege that they saw purportedly misleading advertisements).
                          2.      RICO
          In order to establish a civil RICO claim, a plaintiff must demonstrate
          that the claimed racketeering activity . . . was the but-for and proximate cause of
          the plaintiffs’ injuries. The connection between the racketeering activity and the
          injury can be neither remote, purely contingent, nor indirect. “When a court
          evaluates a RICO claim for proximate causation, the central question it must ask is
          whether the alleged violation led directly to the plaintiff’s injuries.”
   Ray, 836 F.3d at 1349 (emphasis in original; citation omitted); see also Astro Tel, Inc. v. Verizon
   Fla., LLC, 979 F. Supp. 2d 1284, 1296 (M.D. Fla. 2013) (granting defendant summary judgment
   on RICO claims where plaintiff failed to prove “‘a sufficiently direct injury from the RICO
   violations and proximate cause.’”), quoting Moore v. Tolbert, 490 F. App’x 200 (11th Cir. 2012).
          As noted above, there is no evidence that anything JetBlue said or did, or failed to say or
   do, was the cause, much less the direct cause, of Plaintiff’s alleged injury, as is required to sustain
   a RICO claim. Indeed, this claim suffers from the same fatal defect identified by Judge
   Middlebrooks—no proximate causation—when he dismissed the parallel RICO claim containing
   nearly identical allegations brought by the same counsel against another airline:
          Plaintiffs describe in significant detail a scheme in which an array of factors led
          them to believe that their trip insurance payments to Delta were pass-through

                                                     15
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 17 of 22



          charges and that Delta would not receive any commissions or kickbacks from the
          sale. (SAC ¶¶ 27-36). Yet Plaintiffs fail to link their injury to the scheme—paying
          the “kickback'' amount may establish injury-in-fact, but it does not in any way
          establish that Plaintiffs sustained an injury as the direct result of Delta's claimed
          fraudulent misrepresentation. See Spirit Airlines, 836 F.3d at 1350 (“The mere fact
          of having been misled does not ineluctably give rise to a RICO cause of action
          unless the act of misleading the plaintiffs actually caused them injury in their
          business or to their property that they would not otherwise have suffered.”)
   Donoff Order on Mot. to Dismiss, 13. 14 The same is true here. Plaintiff admitted that JetBlue’s
   alleged representations and omissions played no role in her decision to purchase the policy, see
   SUMF, ¶¶ 48-54. In fact, Plaintiff nearly always buys travel insurance when she travels
                      , and with that experience she evaluated the price as a “good deal.” See SUMF,
   ¶¶ 27, 57. The RICO claims thus fail because, as Judge Middlebrooks aptly held, there is no link,
   much less the requisite direct link, between JetBlue’s alleged deceptive conduct and Plaintiff’s
   decision to purchase the insurance. See Ray, 836 F.3d at 1350-51 (dismissing RICO claim because
   there were no allegations establishing a “direct link” between defendant’s acts and the decision to
   purchase); Bridge v. Phoenix Bond & Indemn, Co., 553 U.S. 639, 657-58 (2008) (RICO requires
   a showing that someone relied on the defendant’s misrepresentations).
          D.      Plaintiff Did Not Directly Benefit JetBlue (Unjust Enrichment Claim)
          In order to prove unjust enrichment, Plaintiff must establish that she directly benefitted
   JetBlue. See Kopel v. Kopel, 229 So. 3d 812, 818 (Fla. 2017). The cases decided since the Florida
   Supreme Court’s pronouncement in Kopel have strictly construed this requirement. Thus, in
   Johnson v. Catamaran Health Solutions, LLC, 687 F. App’x 825 (11th Cir. 2017), for example,
   plaintiff-insureds paid membership fees to a company which then passed a portion of those fees
   onto the insurer to pay the premiums. The Eleventh Circuit, in affirming dismissal of the unjust
   enrichment claim against the insurer, held that “even if [the insurer] ultimately retained a portion
   of the [plaintiffs’] membership fees, [] Kopel indicate(s) that the [plaintiffs] conferred (at best) an
   indirect benefit on [the insurer].” Johnson, 687 F. App’x at 830. See also John C. Nordt, III, M.D.
   and Assocs., P.A. v. Colina Ins. Ltd., 2018 WL 2688793, *4 (S.D. Fla. Apr. 13, 2018) (granting
   summary judgment where evidence established at best an indirect benefit flowing from plaintiff to



   14
      Notably, although Judge Middlebrooks gave the plaintiff in Donoff the opportunity to replead
   his RICO claims, the plaintiff abandoned RICO and did not include any RICO claims in his Fourth
   Amended Complaint. See Donoff Fourth Am. Compl. [ECF 167].
                                                     16
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 18 of 22



   defendant). The evidence clearly establishes that Plaintiff did not confer a direct benefit on JetBlue,
   see SUMF, ¶¶ 13-17, 30-32. 15 The unjust enrichment claim fails for this additional reason.
           Furthermore, Judge Scola held expressly that “to the extent JetBlue’s alleged activities are
   illegal only because they are prohibited by Florida’s insurance code, [Plaintiff] may not rely on
   them to support her FDUTPA claim,” and further that Plaintiff could not premise her RICO claims
   on insurance-related allegations because the insurance statutes upon which Plaintiff purports to
   rely do not provide for a private right of action, citing to Buell v. Direct Gen’l Ins. Agency, Inc.,
   267 F. App’x 907, 909 (11th Cir. 2008). See Dismissal Order, 9-10, 11. Importantly, the Eleventh
   Circuit recognized in Buell that “no statutory remedy exists in Florida for someone who buys
   insurance from an unlicensed agent,” and determined “that no common law claim should be
   recognized based on the alleged statutory violation.” Id. Clearly, Plaintiff cannot proceed with her
   unjust enrichment claim to the extent it relies on alleged violations of the insurance code regarding
   licensing or any other insurance statute for which there is no private right of action. See also Donoff
   Order on Mot. for Reconsideration [ECF 162], 3-9 (declining to reconsider dismissal of unjust
   enrichment claim predicated on alleged violation of Florida insurance code because licensing
   statute did not provide for a private right of action).
           E.      There is No Evidence of an Agreement by JetBlue to the Overall Objective of
                   the Alleged Conspiracy or to Commit Two or More Predicate Acts (RICO
                   Conspiracy Claim)
           The RICO conspiracy claim fails not only because the substantive RICO claim fails, 16 but
   also for the additional, independently sufficient reason that there is no evidence—direct or


   15
       Judge Scola found that Plaintiff had alleged that she directly conferred a benefit on JetBlue
   because “she alleges ‘[s]he paid money that ultimately was kept by [JetBlue].’” See Dismissal
   Order, 12. The evidence establishes that none of the money paid by Plaintiff was ultimately kept
   by JetBlue. But, even if it had been, the Eleventh Circuit’s Johnson decision makes clear that even
   if any of the money paid by the plaintiff is ultimately kept by the defendant, that fact is insufficient
   as a matter of law to establish a direct benefit. Moreover, the evidence—which establishes that
   JetBlue was paid pursuant to a separate Marketing Agreement and not from amounts paid by
   Plaintiff for her insurance (see SUMF, ¶¶ 13-17, 30-32)—confirms that Plaintiff did not directly
   benefit JetBlue. See Virgilio v. Ryland Grp., Inc., 680 F.3d 1329, 1337 (11th Cir. 2012) (no direct
   benefit where plaintiffs had not paid defendants directly, but instead were seeking money paid to
   defendants by a third party for marketing services under an entirely separate contract).
   16
       “[W]here a plaintiff fails to state a RICO claim and the conspiracy count does not contain
   additional allegations, the conspiracy claim necessarily fails.” Rogers v. Nacchio, 241 F. App’x
   602, 609 (11th Cir. 2007).

                                                     17
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 19 of 22



   circumstantial—of an agreement between and among JetBlue and AGA or the other third parties
   to violate RICO. See In re Managed Care Litig., 430 F. Supp. 2d 1336, 1348 (S.D. Fla. 2006)
   (“Plaintiffs must prove the Defendants agreed to participate in the affairs of the [enterprise]
   through a pattern of racketeering activity.”), aff’d sub nom. Shane v. Humana, Inc., 228 F. App’x
   927 (11th Cir. 2007); Carter v. MGA, Inc., 189 F. App’x 893, 895 (11th Cir. 2006) (“Plaintiff must
   establish facts to support an agreement to violate a substantive provision of the RICO statute.”)
   (emphasis added). 17
          Here, there is no evidence establishing the requisite agreement. Indeed, in Donoff v. Delta
   Air Lines, Judge Middlebrooks dismissed the RICO conspiracy claim explaining:
          Plaintiffs argue that the requisite agreements may be inferred by the existence of
          the Marketing Agreement and other sealed documents demonstrating that [AGA]
          makes payments to Delta in connection with the sale of trip insurance. I have
          reviewed these documents, and while they do appear to indicate that [AGA]
          transferred funds to Delta, they neither indicate agreement to advance the overall
          objective of the conspiracy, which is allegedly “to defraud Plaintiffs and class
          members by marketing the travel insurance product through false and deceptive
          statements, while hiding the payment of illegal commission kickbacks,” nor
          agreement to commit the predicate acts alleged, which are mail fraud, wire fraud,
          and money laundering.
   Donoff Order on Mot. to Dismiss, 14-15 (citations omitted). Judge Middlebrooks’ words have
   been proven true here.
          There is no evidence of an agreement by JetBlue to violate RICO nor any evidence that
   shows actions by JetBlue inconsistent with its pursuit of its own self-interest. See Am. Dental
   Ass’n v. Cigna Corp., 605 F.3d 1283, 1295 (11th Cir. 2010) (no RICO conspiracy where
   defendants did not act “in any way inconsistent with the independent pursuit of their own economic
   self-interest.”); In re Managed Care Litig., 430 F. Supp. 2d at 1348, 1356 (granting summary
   judgment for defendants on RICO conspiracy claim where, even if underlying acts constituted mail
   and wire fraud, “those acts still could have been in furtherance of each individual Defendant’s
   economic self-interest”).



   17
      The fact that JetBlue and AGA entered into the Marketing Agreement is clearly insufficient by
   itself to create a triable issue of fact on Plaintiff’s RICO conspiracy claim. See Jackson v. BellSouth
   Telecommunications, 327 F.3d 1250, 1269 (11th Cir. 2004) (“[T]o be guilty of conspiracy . . .
   parties must have agreed to commit an act that is itself illegal—parties cannot be found guilty of
   conspiring to commit an act that is not itself against the law.”).
                                                     18
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 20 of 22



            F.     The Filed Rate Doctrine Bars Plaintiff’s Claims 18
            Plaintiff’s theory of liability against JetBlue is based on her assertion that JetBlue’s
   omissions and misrepresentations “result[] in consumers paying prices for insurance policies that
   are higher than they would be absent the Defendant’s conduct.” Am. Compl., ¶ 37. Plaintiff’s
   challenge to the price she paid for the insurance is thus at the heart of her lawsuit.
            The filed-rate doctrine bars claims, as here, seeking damages which “‘would effectively
   change the rate paid by the customer-[plaintiff] to one below the filed rate paid by other
   customers’….” Patel v. Specialized Loan Servicing, LLC, 904 F.3d 1314, 1322 (11th Cir. 2018);
   Fowler v. Caliber Home Loans, Inc., 277 F. Supp. 3d 1324, 1332 (S.D. Fla. 2016) (aff’d sub nom.
   by Patel) (“The doctrine bars all claims which would effectively result in a rate lower than the filed
   rate.”) (emphasis in original). The Eleventh Circuit “has firmly embraced the filed-rate doctrine
   and does not hesitate to invoke it when circumstances are appropriate.” Fowler, 277 F. Supp. 3d
   at 1327. As the Eleventh Circuit explained in Patel:
            Two rationales underlie the doctrine. The first, which is known as the
            “nondiscrimination principle,” is that all rate-payers should be charged the same
            rate for the regulated entity’s service. The second, which is termed the
            “nonjusticiability principle,” is that duly-empowered administrative agencies
            should have exclusive say over the rates charged by regulated entities because
            agencies are more competent than the courts at the ratemaking process. These two
            principles are “applied strictly” meaning that the filed-rate doctrine bars “a plaintiff
            from bringing a cause of action even in the face of inequities whenever either the
            nondiscrimination strand or the nonjusticiability strand is implicated by the cause
            of action the plaintiff seeks to pursue.”
   Id. at 1321-22, 1323 (emphasis in original; citation omitted) (filed-rate doctrine applies if “the
   cause of action effectively contests the inclusion of certain charges in … a rate filed with the
   appropriate administrative agency.”).
            Patel is dispositive. In Patel, as here, plaintiffs alleged that they paid inflated amounts for
   insurance because the amounts they paid included alleged kickbacks to the loan servicers placing
   the insurance. Id. at 1320. In affirming the district court’s dismissal of plaintiffs’ claims against
   the loan servicers, including their RICO, unjust enrichment, and FDUTPA claims, on the basis of
   the filed-rate doctrine, the Eleventh Circuit explained that the fact that the plaintiffs claimed
   inflated premiums “therefore shows that the plaintiffs are challenging the reasonableness of [the]



   18
        See JetBlue’s Answer to Am. Compl. [ECF 90], Twenty-Eighth Affirmative Defense.
                                                      19
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 21 of 22



   premiums; and since these premiums are based upon rates filed with state regulators, plaintiffs are
   directly attacking those rates as being unreasonable as well.” Id. at 1326. 19 See also Trevathan v.
   Select Portfolio Servicing, Inc., 142 F. Supp. 3d 1283, 1287-88 (S.D. Fla. 2015) (same).
           The undisputed evidence demonstrates that the marketing fees paid to JetBlue are included
   in the rate filings made to state regulators and that AGA ensures that customers pay the filed rate
   for their insurance benefits, see SUMF, ¶¶ 67-70. Yet, through each of her claims, Plaintiff seeks
   to pay less than the rate filed for her insurance by virtue of a refund of the marketing fee paid to
   JetBlue under the Marketing Agreement during the month in question. See supra n.11. Plaintiff’s
   claims, if successful, would effectively reduce Plaintiff’s premium to below the filed rate by
   refunding to her the amount AGA pays to JetBlue—which amount is part of the expenses
   considered in setting the filed rate. The filed-rate doctrine forbids this result. 20
   V.      CONCLUSION
           For the foregoing reasons, JetBlue respectfully requests the entry of an Order granting it
   summary judgment on Plaintiff’s FDUTPA, unjust enrichment and RICO claims, entering Final
   Judgment in favor of JetBlue, dismissing Plaintiff’s case with prejudice, and reserving jurisdiction
   as appropriate, including for the imposition of attorneys’ fees, and granting such further relief as
   this Court deems proper.




   19
      The court in Patel also made clear that “there is no fraud exception to the filed-rate doctrine,
   defeating plaintiffs’ attempt at circumventing the rule by alleging a fraudulent kickback scheme.”
   Id.; see also Taffet v. Southern Co., 967 F.2d 1483, 1495 (11th Cir. 1992) (“It is [] “‘the impact [a
   civil action] will have on agency procedures and rate determinations,’ rather than the defendant's
   underlying conduct, [that] controls whether the filed-rate doctrine applies.”). And this applies not
   just to fraud on a plaintiff but also to fraud on state regulators in the rate-setting process—as
   Plaintiff has attempted to allege, but cannot prove. See id. at 1495 (filed-rate doctrine applies even
   if “filed rate is obtained through fraud”).
   20
      Plaintiff can have “no legally cognizable injury by virtue of paying the filed rate.” See id. at
   1488, 1494-95 (dismissing RICO claim because “one does not suffer the predicate ‘injury to
   business or property’ by paying the filed rate.”). The filed-rate doctrine thus provides an additional
   reason why Plaintiff cannot prove an injury or damages, which, as noted, is fatal to all of her
   claims.
                                                      20
Case 0:18-cv-62193-RS Document 141 Entered on FLSD Docket 11/08/2019 Page 22 of 22



   Respectfully submitted this 8th day November, 2019.

                                               s/ Lazaro Fernandez, Jr.
                                               Lazaro Fernandez, Jr.
                                               Fla. Bar No. 716545
                                               Email: lfernandez@stackfernandez.com
                                               Denise B. Crockett
                                               Email: dcrockett@stackfernandez.com
                                               Fla. Bar No. 327913
                                               STACK FERNANDEZ & HARRIS, P.A.
                                               1001 Brickell Bay Drive, Suite 2650
                                               Miami, Florida 33131
                                               Tel: (305) 371-0001

                                               -and-

                                               Gayle I. Jenkins, Esq.
                                               Email: gjenkins@winston.com
                                               WINSTON & STRAWN LLP
                                               333 South Grand Avenue, 38th Floor
                                               Los Angeles, CA 90071-1543
                                               Tel: (213) 615-1863

                                               Attorneys for Defendant, JetBlue Airways
                                               Corporation




                                                21
